10-3894-cv
Ferraro v. N.Y.C. Dep’t of Educ.

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY THIS COURT’S LOCAL RULE 32.1.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 7th day of December, two thousand eleven.

Present:         ROSEMARY S. POOLER,
                 BARRINGTON D. PARKER,
                 RAYMOND J. LOHIER, JR.,
                           Circuit Judges.

_______________________________________________

ANTHONY FERRARO,

                                   Plaintiff-Appellant,

                          v.                                          10-3894-cv

NEW YORK CITY DEPARTMENT OF EDUCATION,
JEROD RESNICK, IN HIS INDIVIDUAL CAPACITY,

                        Defendants-Appellees.
_______________________________________________

For Appellant:                            Ambrose W. Wotorson, Law Offices of Ambrose
                                          Wotorson, Brooklyn, N.Y.

For Appellees:                            Deborah A. Brenner & Kristin M. Helmers (of counsel), for
                                          Michael A. Cardozo, Corporation Counsel of the City of
                                          New York, New York, N.Y.
       Appeal from the United States District Court for the Southern District of New York
(Rakoff, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

       Anthony Ferraro appeals from the district court’s grant of summary judgment against
him. We assume the parties’ familiarity with the underlying facts of the case, the procedural
posture, and the issues on appeal.

       “We review de novo a district court’s grant of summary judgment, drawing all factual
inferences in favor of the non-moving party.” Collazo v. Pagano, 656 F.3d 131, 134 (2d Cir.
2011) (per curiam).

        Even if we assume, arguendo, that Ferraro has established a prima facie case of unlawful
discrimination or retaliation, Ferraro provides no reason to think that the school’s decision not to
hire him was motivated by anything other than a “legitimate, nondiscriminatory reason.”
Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 106 (2d Cir. 2010) (quoting McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)) (internal quotation mark omitted).

        The school was not seeking applicants for any teaching positions when Ferraro called or
wrote seeking a job. Even if we were to assume that the school’s decision to lay off some
teachers created vacancies for which Ferraro could have been considered, the school’s decision
to rehire teachers who would otherwise have been laid off instead of considering Ferraro for a
position was legitimate and nondiscriminatory. Ferraro failed to show that the school’s decision
was motivated even in part either by his age or out of retaliation against him.

      We thus need not address any other reasons that Ferraro’s claims should be dismissed.
Accordingly, the order of the district court is AFFIRMED.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 2